DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 4-7, 9-14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  determining, according to the information of the second user, one or more keywords corresponding to the second user; obtaining, first transaction operation information generated by one or more historical transaction operations executed under the first account; identifying second transaction operation information comprising at least one of the one or more keywords corresponding to the second user from the first transaction information …; identifying, according to the one or more keywords associated with the second user that were determined, transaction operation information candidates associated with the second user…; obtaining, the second transaction operation information selected by the first user from the transaction operation information candidates/creating a second user information table…; determining that the second transaction operation information corresponds to one or more of the plurality of information categories. 
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors; business relations), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for managing account information pertaining to a transaction including creating a transaction table including historical transaction information corresponding to a second user which is a commercial interaction. The mere nominal recitation of generic server and terminal interface of a computing device do not take the claim out of the methods of organizing human activity grouping. 
Similarly, claim 14 recites an account management system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or 
This judicial exception is not integrated into a practical application. The claim recites the additional elements: receiving, by a server through a network, information of a second user entered by a first user, different from the second user, into a first account of the first user using from a terminal interface of a payment application running on a computing device of the first user; displaying, by the server, the transaction operation information candidates to the first user; and obtaining, by the server, the second transaction operation information selected by the first user from the transaction operation information candidates; storing, by the server, the second transaction operation information in the corresponding one or more categories in the second user information table; generating, by the server, a list comprising one or more rows respectively corresponding to the plurality of information categories of the second user information table, each row of the list comprising (1) a name of the corresponding information category, and (2) a numerical proportion and/or an amount of the corresponding information category; and arranging, by the server, the list by placing the row corresponding to the information category with the largest numerical proportion or amount to the top of the list; and displaying, by the server, the list on the terminal interface of the computing device. The receiving, obtaining, storing, displaying, generating a list and arranging the list by placing information into categories  steps/functions are recited at a high level of generality (i.e., as a general means of storing, receiving, categorizing, and displaying). Storing, receiving, categorizing, and displaying data are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The server, network, terminal interface of a computing device, one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform claimed operations by a server of determining one or more keyword corresponding to the second user, obtaining first transaction operation information, identifying according to the one or more keyword associated with the second user…transaction operation information candidates…; obtaining the second transaction operation information selected by the first user…; creating a second user information table…; and determining that the second transaction operation information corresponds to one or more of the plurality of information categories are also recited at a high level of generality and merely automates the determining, obtaining, identifying, and creating  steps. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components (processor, memory, terminal interface of a computing device, and server).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the server, network, terminal interface of a computing device, one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform claimed operations by a server are anything other than generic computer components and the Versata Dev. Group, Inc., and OIP  court decisions cited in MPEP 2106.05[d][ii] indicate that the mere storing and retrieving information in memory, and displaying data are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Similarly, the Versata Dev. Group court decision cited in the MPEP indicate that arranging a hierarchy of groups, sorting information are well-understood, routine, and Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1, 4-7, 9-14, 16-20 is/are ineligible.

	
Response to Arguments
4.	In response to the amendment of claims 1, 14, and 20, the Examiner withdraws the 35 U.S.C. §112(a)  rejection.

Applicant's arguments regarding the rejection of the claims under 35 USC 101 have been fully considered but they are not persuasive. 
Applicants argue that the claims recite elements or a combination of elements which “integrate the exception into a practical application of the exception.”  Applicants further argue that the claims recite unconventional steps that are directed to solving a technical problem arising in payment applications that provide a graphical user interface (GUI) for browsing and managing historical transaction information of a first user’s account.  The applicants further argue that the unconventional steps recited in the claims are directed to solving this technical problem by utilizing a server corresponding to a payment application to determine keywords corresponding to the first user’s contact (i.e., a second user ) and using these keywords to automatically create a transaction table including historical transaction information corresponding to the second user. The Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as they are here and explained in the rejection above.-see MPEP 2106.05(f).

	Here, the alleged unconventional steps of utilizing a server corresponding to a payment application to determine keywords, and using keyword to automatically create a transaction table is an improvement to a business problem, i.e., creating a transaction table including historical transaction information corresponding to a second user, are not a technical solution to a technical problem. The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.   
Applicants argue that the claims recite significantly more than the judicial exception and that combination of elements are not well-understood, routine, and /or conventional in the payment application industry.  The argument is not convincing. The claims fall within the excluded category of abstract idea as guided by the Supreme Alice, 134 S. Ct. at 2355. The claim elements, both individually and as an order combination were assessed to determine whether the additional elements transform the nature of the claim into patent-eligible application of the abstract idea.  This is a search for an “inventive concept"- an element or combination of elements sufficient to ensure that the claims amount to “significantly more" than the abstract idea itself. Id.  In this case, the claims recite generic computer hardware that is used in a customary manner, which has been found in Alice and other decisions by our reviewing courts as insufficient to transform an otherwise patent-ineligible abstract idea into patentable subject matter.  
Mere instructions to apply an exception using generic computer components and elements which are well-understood, routine and conventional (as indicated in the rejection above) cannot provide an inventive concept.  The claims are not patent eligible.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/           Primary Examiner, Art Unit 3694